DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I (i.e., claims 2-5) in the reply filed on 11/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 20090317047; “Smith”) with obviousness evidenced by Smithey et al. (US 8019353; “Smithey”) and/or Burkhart et al. (US 20100277286).
	First of all, regarding the limitation “cell tower”, a cell tower is known as a type of utility pole.  Smith teaches a utility pole 40 (e.g., fig. 1).  Since it is known to establish a drop terminal 36 on a utility pole then it is clearly obvious to establish a drop terminal on a cell tower.  In fact, cell towers and utility poles are often listed together in discussions of mounting communications devices at least as evidenced by Burkhart (e.g., Burkhart ¶ 0066).  So, Smith, by teaching a utility pole 40, at least renders as obvious a “cell tower”.
	Additionally, regarding the limitation “ground level”,  optical cables are known to be run underground and above ground (e.g., at least as evidenced by Smithey col. 8 lines 20-40) so “ground level” optical fiber cable runs are clearly obvious so even though Smith teaches the cable from the utility pole being run underground it would clearly be obvious to run a cable at ground level or above ground.
	With the above in mind, Smith renders as obvious a method (e.g., claim 2) of cabling a cell tower (obvious based on utility pole 40; herein “40” will be used after the “cell tower” limitation for simplicity), the method comprising: paying out at least a portion of a cable assembly from a spool arrangement (e.g., ¶ 0048, 0122; fig. 1) having a first spool portion 904 (e.g., fig. 31) and a second spool portion 1052 (e.g., fig. 30), the spool arrangement extending along a rotation axis between opposite first and second axial ends (e.g., figs. 30-31), the first spool portion 904 extending along the rotation axis between first (e.g., lowest  flange in fig. 30) and second (e.g., upper large flange in fig. 30 that has a “pac man”/v-shaped cutout for feeding cable 30 between bulk spool 904and 2nd spool/drum 1052) flanges with the first flange (e.g., lowest  flange in fig. 30) defining the first axial end of the spool arrangement, the second spool portion 1052 being aligned along the rotation axis with the first spool portion 904 (e.g., figs 30-31), the second spool portion 1052 including a third flange 1065 at an opposite side of the second spool portion 1052 from the first spool portion 904 (e.g., figs 30-31), the third flange 1065 defining the second axial end of the spool arrangement (e.g., figs 30-31); and routing the cable assembly along the tower (e.g., fig. 1) so that a breakout end of the cable assembly (e.g., figs 30-31) is disposed at a top of the cell tower/pole 40 (e.g., fig. 1)   and an opposite second end of the cable assembly is disposed at ground level and/or underground (e.g., fig. 1) , the breakout end of the cable assembly being received at an interior of an environmentally sealed terminal (e.g., figs 30-31; fig. 25 depicts environmental seals 1016/1018 for the terminal).
	Thus claim 2 is rejected.
	Regarding claim 3, Smith renders as obvious the method of claim 2 (see above claim 2 rejection), wherein the terminal 36/36’mounts to the second spool portion 1052 of the spool arrangement (e.g., fig. 30).
	Thus claim 3 is rejected.
	Regarding claim 4, Smith renders as obvious the method of claim 3 (see above), further comprising removing the first spool portion when the cable assembly has been paid out from the spool arrangement (e.g., Smith ¶ 0122).
	Thus claim 4 is rejected.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874